



 
Exhibit 10.49
 
Pilgrim’s Pride Corporation
 
First Amendment to Limited Duration Waiver Agreement
 
This First Amendment to Limited Duration Waiver Agreement (herein, the
“Amendment”) is made as November 25, 2008, by and among Pilgrim’s Pride
Corporation, a Delaware corporation (the “Company”), To-Ricos, Ltd., a Bermuda
company (“To-Ricos”), To-Ricos Distribution, Ltd., a Bermuda company (“To-Ricos
Distribution”; and together with To-Ricos, the “Foreign Borrowers”; the Company
and the Foreign Borrowers collectively, the “Borrowers” and individually, a
“Borrower”), the Banks party hereto, and Bank of Montreal, a Canadian chartered
bank acting through its Chicago branch, as administrative agent for the Banks
(the “Agent”).
 
Recitals:
 
         A.The Borrowers, the Banks and the Agent are parties to that certain
Limited Duration Waiver Agreement dated as of October 26, 2008 (the “Waiver
Agreement”).  
 
         B.Pursuant to the Waiver Agreement the Required Banks agree, among
other things, to waive the Subject Default during the period ending November 26,
2008.
 
         C.The Borrowers has requested that the Required Banks amend the Waiver
Agreement to extend the Scheduled Waiver Expiration Date and to amend certain
other provisions thereof, and the Required Banks are willing to do so subject to
the terms and conditions set forth herein.
 
Accordingly, subject to the satisfaction of the conditions precedent set forth
below, the Borrowers and the Required Banks agree as follows:
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.Incorporation of Recitals; Defined Terms.  The Borrowers acknowledge that the
Recitals set forth above are true and correct in all material respects.  The
defined terms in the Recitals set forth above are hereby incorporated into this
Amendment by reference.  All other capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Waiver
Agreement.
 
2.Amounts Owing.  The Borrowers acknowledge and agree that the principal amount
of Loans, Reimbursement Obligations and L/Cs as of November 25, 2008, is
$310,795,372 ($0 in Bid Loans, $199,526,529 in Revolving Credit Loans, $0 in
Swing Loans, $0 in Bond Reimbursement Obligations, $25,239,727 in the Bond L/C,
$0 in Reimbursement Obligations, and $86,029,116 in issued and currently undrawn
L/Cs), and such amount (together with interest and fees thereon) is justly and
truly owing by the Borrowers without defense, offset or counterclaim.  
 
          3.Amendment of Section 3 of the Waiver Agreement.  Section 3 of the
Waiver Agreement shall be amended to read as follows:
 
    3.Limited Duration Waiver.  Subject to the terms and conditions contained in
this Agreement, the Required Banks waive the Subject Default but only for the
period (the “Waiver Period”) beginning October 28, 2008, and ending at 12:00
Noon, Chicago time, on December 1, 2008 (the “Scheduled Waiver Expiration
Date”).  The foregoing waiver shall become null and void on the Scheduled Waiver
Expiration Date and from and after the Scheduled Waiver Expiration Date the
Agent and the Banks shall have all rights and remedies available to them as a
result of the occurrence of the Subject Default as though this waiver had never
been granted.
 
          4.Amendment of the Waiver Agreement.  The definition of "Subject
Default" in the Waiver Agreement shall be amended to include the Indenture
Payment Event (as defined below).
 
          5.Acknowledgement of Liens.  The Company hereby acknowledges and
agrees that all indebtedness, obligations and liabilities of the Borrowers, or
any of them, owing to the Agent and the Banks arising out of or in any manner
relating to the Loan Documents, as well as all Hedging Liability and Funds
Transfer and Deposit Account Liability, shall continue to be secured by liens
and security interests on all of the Collateral pursuant to the Loan Documents
heretofore or hereafter executed and delivered by the Company, and nothing
herein contained shall in any manner affect or impair the priority of the liens
and security interests created and provided for thereby as to the indebtedness,
obligations, and liabilities which would be secured thereby prior to giving
effect to this Amendment.
 
          6.Representations and Warranties.  The Borrowers represent and warrant
to the Agent and the Banks that:
 
    (a)each Borrower has full right and authority to enter into this Amendment
and to perform all of its obligations under the Waiver Agreement as amended
hereby;
 
    (b)this Amendment and the performance or observance by the Borrowers of any
of the matters and things herein provided for do not (i) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon any Borrower or any provision of the organizational
documents (e.g., certificate or articles of incorporation and by-laws) of any
Borrower, or (ii) contravene or constitute a default under any covenant,
indenture or agreement of or affecting any Borrower or any of its Property;
 
    (c)the obligations of each Borrower and the Guarantor under the Waiver
Agreement as amended hereby are legal, valid, enforceable (except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally) and subsisting and not subject to set-off, defense (other than
payment) or counterclaim;
 
    (d)no Potential Default or Event of Default has occurred and is continuing,
other than the Subject Default;
 
    (e)the Company’s indebtedness, obligations and liabilities to the Agent and
the Banks under the Loan Documents constitute “Designated Senior Indebtedness”
as defined in the First Supplemental Indenture dated as of January 24, 2007,
between the Company and Wells Fargo Bank, National Association, as Trustee,
relating to the Company’s 8-3/8% Senior Subordinated Notes due 2017; and
 
    (f)the Company has decided that during the Waiver Period as extended by this
Amendment it will not pay any interest on its 8-3/8% Senior Subordinated Notes
due 2017 or its 7-5/8% Senior Notes due May-1, 2015 (the "Indenture Payment
Event").
 
          7.Release.  For value received, including without limitation, the
agreements of the Banks in this Amendment, each Borrower hereby releases the
Agent and each Bank, its current and former shareholders, directors, officers,
agents, employees, attorneys, consultants, and professional advisors
(collectively, the “Released Parties”) of and from any and all demands, actions,
causes of action, suits, controversies, acts and omissions, liabilities, and
other claims of every kind or nature whatsoever, both in law and in equity,
known or unknown, which such Borrower has or ever had against the Released
Parties from the beginning of the world to this date arising in any way out of
the existing financing arrangements between the Borrowers and the Banks, and
each Borrower further acknowledges that, as of the date hereof, it does not have
any counterclaim, set-off, or defense against the Released Parties, each of
which each Borrower hereby expressly waives.
 
          8.Waiver Agreement Remains Effective.  Except as expressly set forth
in this Amendment, the Waiver Agreement and all of the obligations of the
Borrowers thereunder, the rights and benefits of the Agent and Banks thereunder,
and the liens and security interests created thereby remain in full force and
effect.  Without limiting the foregoing, each Borrower agrees to comply with all
of the terms, conditions, and provisions of the Waiver Agreement except to the
extent such compliance is irreconcilably inconsistent with the express
provisions of this Amendment.  This Amendment intended by the Banks as a final
expression of their agreement and is intended as a complete and exclusive
statement of the terms and conditions of this agreement.
 
          9.Fees and Expenses.  The Company shall pay on demand all fees and
expenses (including attorneys’ fees) incurred by the Agent and its counsel,
special counsel to the Banks and counsel to each Bank in connection with this
Amendment and the other instruments and documents being executed and delivered
in connection herewith, and all fees and expenses of counsel to the Agent and
special counsel to the Banks with respect to the credit facilities subject to
the Credit Agreement.
 
          10.Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:  
 
    (a)the Borrowers, the Agent, and the Required Banks shall have executed and
delivered this Amendment, and the Guarantor shall have executed and delivered
its reaffirmation, acknowledgment, and consent in the space provided for that
purpose below, on  or before November __, 2008;
 
    (b)the Agent shall have received a copy of a fully executed amendment to the
CoBank Limited Duration Waiver extending the waiver under the CoBank Limited
Duration Waiver of any default under  the CoBank Credit Agreement that is
analogous to the Subject Default for a period ending no earlier that the
Scheduled Waiver Expiration Date as extended by this Amendment, which amendment
shall not contain or add to the CoBank Limited Duration Waiver any other terms
or provisions that are not contained in the Waiver Agreement as amended by this
Amendment or that are inconsistent with the terms of the Waiver Agreement as
amended by this Amendment or that are more favorable to the lenders under the
CoBank Credit Agreement than the terms of the Waiver Agreement as amended by
this Amendment are favorable to the Banks, and which otherwise shall be in form
and substance reasonably satisfactory to the Agent, and such amendment to the
CoBank Limited Duration Waiver shall be effective;
 
    (c)the Agent shall have received a copy of a fully executed amendment to the
Fairway Limited Duration Waiver extending the waiver thereunder of any default
under the Receivables Purchase Agreement that is analogous to the Subject
Default for a period ending no earlier that the Scheduled Waiver Expiration Date
as extended by this Amendment, agreeing to extend the existing amendments to the
Amended and Restated Receivables Purchase Agreement during the Waiver Period and
agreeing to continue to provide credit thereunder during the Waiver Period as
extended by this Amendment, which limited duration waiver shall not contain any
other terms or provisions that are not contained in the Waiver Agreement as
amended by this Amendment or that are inconsistent with the terms of the Waiver
Agreement as amended by this Amendment or that are more favorable to the lenders
under the Receivables Purchase Agreement than the terms of the  Waiver Agreement
as amended by this Amendment are favorable to the Banks, and which otherwise
shall be in form and substance reasonably satisfactory to the Agent, and such
amendment to the Fairway Limited Duration Waiver shall be effective; and
 
    (d)the payment of the current legal fees and expenses referred to in
Section 8 above.
 
          11.Miscellaneous.  By its acceptance hereof, each Borrower hereby
represents that it has the necessary power and authority to execute, deliver,
and perform the undertakings contained herein, and that this Amendment
constitutes the valid and binding obligation of each Borrower enforceable
against it in accordance with its terms.  Any provision of this Amendment held
invalid, illegal, or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality, or
unenforceability without affecting the validity, legality, and enforceability of
the remaining provision hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties hereto hereby acknowledge and agree that this
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.  Unless otherwise expressly stated
herein, the provisions of the Waiver as amended by this Amendment shall survive
the termination of the Waiver Period as extended by this Amendment.  This
Amendment may be executed in counterparts and by different parties on separate
counterpart signature pages, each of which constitutes an original and all of
which taken together constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original.  This Amendment shall be governed by Illinois law and shall be
governed and interpreted on the same basis as the Waiver Agreement.
 
[Signature Pages to Follow]

2538687 01 02.doc
1078278/RLC
DALDMS/652628.1 
 
 

--------------------------------------------------------------------------------

 



 
This First Amendment to Limited Duration Waiver Agreement is entered into as of
the date and year first above written.
 
 
“Borrowers”

 
 
Pilgrim’s Pride Corporation

 
 
By /s/ Richard A. Cogdill

 
Its Chief Financial Officer

 
 
To-Ricos, Ltd.

 
 
By /s/ Richard A. Cogdill

 
Its Executive Vice President, Treasurer and Assistant Secretary

 
 
To-Ricos Distribution, Ltd.

 
 
By /s/ Richard A. Cogdill

 
Its Executive Vice President, Treasurer and Assistant Secretary

 
Accepted and agreed to.
 
 
Bank of Montreal, as Agent

 
 
By /s/ David J. Bechstein

 
Its Vice President

 
 
BMO Capital Markets Financing, Inc., individually and as Swing Bank

 
 
By /s/ David J. Bechstein

 
Its Vice President

 
 
SunTrust Bank

 
 
By/s/ Janet R. Naifeh

 
Its Senior Vice President

 
 
U.S. Bank National Association

 
 
By/s/ Dale L. Welke

 
Its Vice President

 
 
Wells Fargo Bank National Association

 
 
By/s/ Roger Fruendt

 
Its Vice President

 
 
ING Capital LLC

 
 
By /s/ Lina A. Garcia

 
Its Vice President

 
 
Credit Suisse, Cayman Islands Branch

 
 
By

 
Its

 
 
By

 
Its

 
 
Bank of America N.A.

 
 
By /s/ Patrick Honey

 
Its Senior Vice President

 
 
CALYON New York Branch

 
 
By/s/ illegible

 
Its Managing Director

 
 
By/s/ illegible

 
Its Managing Director

 
 
Natixis New York Branch

 
 
By /s/ Vincent Lauras

 
Its Managing Director

 
 
By /s/ Stephen A. Jendra

 
Its Managing Director



 
 
JP Morgan Chase Bank, N.A.

 
 
By/s/ Stephanie Parker

 
Its Executive Director



 
 
Deutsche Bank Trust Company Americas

 
 
By

 
Its

 
 
By

 
Its

 
 
First National Bank of Omaha

 
 
By /s/ Wade Horton

 
Its Vice President

 
Reaffirmation, Acknowledgement, and Consent of Guarantor
 
The undersigned, Pilgrim Interests, Ltd., a Texas limited partnership (the
“Guarantor”), has executed and delivered a Second Amended and Restated Guaranty
Agreement dated as of February 8, 2007 (the “Guaranty”) to the Banks.  As an
additional inducement to and in consideration of the Banks’ acceptance of the
First Amendment to Limited Duration Waiver Agreement dated as of October 26,
2008 (the “Amendment”), the Guarantor hereby agrees with the Banks as follows:
 
1.The Guarantor consents to the execution of the Amendment by the Borrowers and
acknowledges that this consent is not required under the terms of the Guaranty
and that the execution hereof by the Guarantor shall not be construed to require
the Banks to obtain the Guarantor’s consent to any future amendment,
modification or waiver of any term of the Credit Agreement except as otherwise
provided in said Guaranty.  The Guarantor hereby agrees that the Guaranty shall
apply to all indebtedness, obligations and liabilities of the Borrowers to the
Banks, the Agent and the L/C Issuers under the Credit Agreement. The Guarantor
further agrees that the Guaranty shall be and remain in full force and effect.
 
2.All terms used herein shall have the same meaning as in the Amendment.
 
Dated as of November 25, 2008.

DALDMS/652628.1
 
 

--------------------------------------------------------------------------------

 

 


 
 
Pilgrim Interests, Ltd.

 
 
By /s/ Lonnie A. Pilgrim

 
Lonnie A. Pilgrim, as trustee of the Lonnie A. Pilgrim 1998 Revocable Trust
created by agreement dated September 9, 1998, as amended

 
Its General Partner

 
 
By /s/ Lonnie Ken Pilgrim

 
Lonnie Ken Pilgrim

 
Its General Partner

 
 
Who Represent and Warrant that they have Authority to Bind the Partnership



 
 
Pilgrim Interests, Ltd.

 
 
By /s/ Lonnie A. Pilgrim

 
Lonnie A. Pilgrim, as trustee of the Lonnie A. Pilgrim 1998 Revocable Trust
created by agreement dated September 9, 1998, as amended

 
Its General Partner

 
 
By /s/ Lonnie Ken Pilgrim

 
Lonnie Ken Pilgrim

 
Its General Partner

 
 
Who Represent and Warrant that they have Authority to Bind the Partnership






Signature Page
Pilgrim’s Pride Corporation
Reaffirmation, Acknowledgement, and Consent of Guarantor attached to
First Amendment to Limited Duration Waiver Agreement
DALDMS/652628.1
 
 

--------------------------------------------------------------------------------

 
